Exhibit 10.1

 

LOGO [g910684ex10_1pg1a.jpg]

U.S. SMALL BUSINESS ADMINISTRATION

OFFICE OF INVESTMENT & INNOVATION

409 THIRD STREET, SW, SUITE 6300

OFFICE OF INVESTMENT AND INNOVATION

WASHINGTON, D.C. 20416

COMMITMENT LETTER

License No. 05/05-5134

 

LOGO [g910684ex10_1pg1b.jpg]

Mr. Dean Pickerell

Medallion Capital Inc.

3000 W. County Road 42, Suite 301

Burnsville, MN 55337

Dear Mr. Pickerell:

The Small Business Administration (“SBA”) is hereby committing to reserve
Leverage (as defined in Title 13 of the Code of Federal Regulations (“13 CFR”)
107.50) in the form of guaranteed Debentures in an amount equal to
$5,500,000.00, to be issued by Medallion Capital, Inc. (the “Company”) on or
prior to September 30, 2019, subject to the terms and conditions set forth in
this Commitment Letter and in 13 CFR 107.1200-1240. As used herein, terms which
are defined in 13 CFR Part 107 shall have the meanings assigned to them therein.

SBA may limit the amounts that may be drawn each year under this Commitment
Letter. Each issuance of Leverage under this Commitment Letter is conditioned
upon the Company’s creditworthiness (as determined by SBA) and the Company’s
full compliance (as determined by SBA) with each of the other terms and
conditions set forth in 13 CFR 107.1200-1240.

This Commitment Letter shall terminate automatically at 5:00 P.M. Eastern Time
on September 30, 2019. You must pay to SBA a non-refundable leverage fee in the
amount of $55,000.00 within thirty days of the date of this letter or prior to
your first draw against this commitment, whichever occurs earlier. The remaining
portion of the leverage fee, in the amount of $110,000.00, will be deducted
pro-rata as commitment proceeds are drawn.

By its acceptance of this Commitment Letter, the Company agrees to pay,
indemnify and hold SBA harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to or
arising out of this Commitment Letter.

This Commitment Letter is subject to the provisions of Part 107 of Title 13 of
the Code of Federal Regulations, including without limitation 13 CFR
107.1200-1240, which are incorporated herein by reference.



--------------------------------------------------------------------------------

This Commitment Letter has been issued in reliance upon the written
representations and certifications made by the Company to SBA in connection with
its application for a commitment. This Commitment Letter shall be governed by,
and construed in accordance with, federal law.

Two originals of this Commitment Letter are provided so that one may be retained
by the Company and the other returned to this Office, Attention: Andrew Hogue.

 

U.S. Small Business Administration By: LOGO [g910684ex10_1pg2a.jpg] Carol
Fendler

Acting Deputy Associate Administrator for Investment & Innovation

 

Agreed and Accepted: Medallion Capital, Inc. By: LOGO [g910684ex10_1pg2b.jpg]
Date: 4-20-15